Zimmerman, J.,
concurring. To the writer, it seems unfortunate that a project of the magnitude and cost of the one involved here was not submitted to the electorate of the affected territory for approval or disapproval.
Although the records in these two cases do not disclose it, it may well be that the obligation which the city may have to meet from unvoted tax moneys in connection with the stadium project may be in an amount exceeding the ten-mill tax limitation fixed by law. See Section 5705.02 et seq., Revised Code.
However, as pointed out in the opinion of the court herein, the manner in which these two cases were presented to the trial court justified the judgments rendered there and supports the judgments of affirmance rendered by the Court of Appeals and the judgments rendered by this court.